Citation Nr: 1425959	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  13-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for low back strain with degenerative disc disease.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The Veteran had active military service from June 1960 to September 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims file currently resides with the Oakland RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the above noted March 2010 rating decision, the RO denied the Veteran's claims for service connection for tinnitus and for low back strain with degenerative disc disease.  The Veteran filed a Notice of Disagreement with the decision and the RO issued a Statement of the Case in March 2013.  In his April 2013 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran identified that he was only appealing the denial of his claim for service connection for low back strain with degenerative disc disease.  The Veteran's representative identified both tinnitus as well as low back strain with degenerative disc disease as being the issues on appeal per a February 2014 VA Form 646 (Statement of Accredited Representative in Appealed Case).  (Parenthetically, the February 2014 VA Form 646 would be considered an untimely substantive appeal.)  A subsequent April 2014 VA Form 646 clarified that the Veteran was only appealing the claim for service connection for low back strain with degenerative disc disease.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board has reviewed the Veteran's paper and electronic claims folder.  It finds that an additional VA examination is required prior to deciding the Veteran's claim on appeal.  

The Veteran reported in his August 2009 application for benefits that he injured his back while lifting the tail assembly of a howitzer during service.  Of note, in a February 2010 VA spine examination, the examiner commented that "There was no specific injury while in the service.  [The Veteran] did not sought [sic] medical attention for his back while in the service."  Following an examination of the Veteran, the examiner diagnosed low back strain with severe degenerative lumbar disc disease.  He opined,  

I cannot resolve this issue of low back strain without resort to mere speculation as veteran has no documentation of specific injury while in the service.  

A review of the Veteran's service treatment records reflects that he sought treatment for back pain in January 1962 on a number of occasions.  On February 7, 1962, the Veteran was noted to have injured his back "lifting trails yesterday".  Later in February 1962, as well as in March 1962, the Veteran again sought treatment for back pain.  He did not report back problems during a separation medical examination in August 1962, nor were there clinical findings of abnormality associated with the lumbar spine.  Also, in an August 1962 report of medical history associated with the separation medical examination, the Veteran reported that he was in good health.  Furthermore, there was no report of back problems in September 1962 when the Veteran reported that his physical condition had not changed since examination in August 1962.  

As noted above, the VA examiner has identified that the Veteran did not seek medical attention for his back in service.  The evidence clearly reflects that the Veteran did seek treatment for back pain during active duty.  As such, the opinion of the examiner is based an inaccurate reporting of the evidence.  The Board notes that VA is not required to provide a medical examination in all cases; however, once it undertakes the effort to provide an examination it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Veteran should be re-examined and an opinion provided from an examiner based on an accurate review and recitation of the evidence.  The examiner's review should include an October 1995 Kaiser Permanente physical therapy treatment record in which it was noted that the Veteran reportedly had no known prior lumbosacral problems and that he had suffered from low back pain for 8 to 10 years.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Accord the Veteran an appropriate VA examination to determine the nature and etiology of his claimed low back strain with degenerative disc disease.  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history from the Veteran regarding his low back disability.  He or she is also requested to review the record, to include the Veteran's service treatment records (which document treatment for back pain from January 1962 to March 1962); the report of February 2010 VA examination; as well as an October 26, 1995 Kaiser Permanente physical therapy treatment record (noting that the Veteran reportedly had no known prior lumbosacral problems and that he had suffered from low back pain for 8 to 10 years).  

Following examination of the Veteran and review of the claims file, the examiner should offer his/her opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), that any diagnosed low back disability had its clinical onset during service or is otherwise related to service, to include manifesting within the first post-service year.   

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

2.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal, as is listed on the title page of this Remand.  If any of the benefit sought is denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



